                                                      m


                                                                                   F'LED
      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
                                                                            ★ JAN 07 2020 -A-
     DANTE JONES,individually and in behalf of
     all other persons similarly situated,                                  BROOKLYN OFFICE:
                             Plaintiff,


                       -against-
                                                                 17CV3120(SMG)

                                                                 JUDGMENT
     MILK RIVER CAFE, LLC,d/b/a MILK
     RIVER CAFE; BRUCE LYEW;and LA-
     NIECE LYEW;jointly and severally.

                             Defendants.



                   An Order of Honorable Steven M. Gold, United States Magistrate Judge, having

     been filed on January 6, 2020, granting motion for judgment based on settlement; it is

             ORDERED and ADJUDGED that the plaintiff Dante Jones does recover of the

      defendants Milk River Cafe, LLC, d/b/a Milk River Cafe; Bruce Lyew; and La-Niece Lyev/,

     jointly and severally, $19,000.00, inclusive of costs and attorneys' fees, plus prejudgment

      interest of $346.68, plus post-judgment interest pursuant to 28 U.S.C. § 1961; that the Law

      Office of Justin A.Zeller, P.C.does recover ofthe defendants Milk River Cafe, LLC,d/b/a Mi

      River Cafe; Bruce Lyew; and La-Niece Lyew, jointly and severally, $10,000.00, plus

      prejudgment interest of_$182.47, plus post-judgment interest pursuant to 28 U.S.C.§ 1961; ar d

     that pursuant to sections 198(4) and 663(4)ofthe New York Labor Law,if any such amounts of

     this judgment remain unpaid upon the expiration of ninety days following issuance of this

     judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,

      whichever is later, the total amount of this judgment shall automatically increase by fifteen

      percent.




CM
Dated: Brooklyn, New York         Douglas C.Palmer
January 7,2020                    Clerk of Court


                            By:   IslJalitza Poveda
                                  Deputy Clerk
